Judgment unanimously affirmed. Memorandum: The prosecutor did not violate the court’s Sandoval ruling during his cross-examination of defendant. The court had informed the prosecutor that he could not ask whether defendant had been adjudicated a youthful offender, but that he could inquire into the facts underlying that adjudication. On cross-examination the prosecutor asked defendant if he had been accused in 1976 of breaking into a home and stealing some property. Defense counsel objected, the court sustained the objection and, after a bench conference, the District Attorney inquired once more whether "that was a burglary of a home.” There was no request for curative instructions by defense counsel and no request for a mistrial until the following day at the close of summations. It does not appear that the prosecutor deliberately violated the court’s ruling in inquiring into the theft underlying the youthful offender adjudication. Even if it was error, however, it was harmless. The prosecutor had properly cross-examined the defendant with respect to several other crimes implicating his honesty and veracity and the proof against defendant was overwhelming. Additionally, the critical issue was not whether defendant had taken the money from the victim, for he admitted having done so; the issue was whether he had taken it by force or threats of force. Thus there is no possibility that the brief reference to stealing influenced the jury in its disposition. (Appeal from judgment of Supreme Court, Monroe County, Mark, J.—robbery, first degree.) Present—Callahan, J. P., Denman, Balio, Lawton and Davis, JJ.